Affirmed by Supreme Court order
filed 5/29/01
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BUCKHANNON BOARD AND CARE
HOME, INCORPORATED; THE WEST
VIRGINIA RESIDENTIAL BOARD AND
CARE HOME ASSOCIATION; DORSEY
PIERCE, by her next friend, Lockie J.
Marple, and on behalf of all others
similarly situated,
Plaintiffs-Appellants,

and

ALMOST HOME, INCORPORATED; DAISY
LAYMAN, by her next friend, Faye
Byers,
Plaintiffs,

v.
                                        No. 99-1424
WEST VIRGINIA DEPARTMENT OF
HEALTH AND HUMAN RESOURCES;
GRETCHEN O. LEWIS, Secretary, West
Virginia Department of Health and
Human Resources; OFFICE OF
HEALTH FACILITY LICENSURE AND
CERTIFICATION; NANCY TYLER,
Director, Office of Health Facility
Licensure and Certification; SANDRA
L. DAUBMAN, Program Manager,
Office of Health Facility Licensure
and Certification; WEST VIRGINIA
OFFICE OF THE STATE FIRE MARSHAL;
WALTER SMITTLE, Fire Marshal;
GASTON CAPERTON, in his official
capacity as Governor of the
State of West Virginia; STATE OF
WEST VIRGINIA; WEST VIRGINIA
STATE FIRE COMMISSION; JOHN
BEATY, II, Commissioner; JOSEPH J.
BOSTAR, III, Commissioner; RANDY
BREEDEN, Commissioner; JAMES W.
FIFE, Commissioner; FRANCIS A.
GUFFEY, II, Commissioner; DANIEL
HESS, Commissioner; GREGORY
ALAN LAY, Commissioner; DAVID L.
TOLLIVER, Commissioner; STEPHEN
C. MCBEE, Commissioner; BILL L.
SPENCER, Commissioner; VICTOR
STALLARD, JR., Commissioner; J. D.
WAGGONER, Commissioner; KENNETH
MORGAN, Commissioner; JOAN E.
OHL, Secretary, Department of
Health and Human Resources; JOHN
WILKENSON, Director, Office of
Health Facility Licensure and
Certification; CECIL H. UNDERWOOD,
Governor, State of West Virginia,
Defendants-Appellees,

and

WEST VIRGINIA STATE BOARD OF
EXAMINERS FOR REGISTERED
PROFESSIONAL NURSES; LAURA S.
RHODES, Executive Director, West
Virginia State Board of Examiners
for Registered Professional Nurses,
Defendants.

                 2
Appeal from the United States District Court
for the Northern District of West Virginia, at Elkins.
Frederick P. Stamp, Jr., Chief District Judge.
(CA-96-106-2)

Argued: December 2, 1999

Decided: January 20, 2000

Before NIEMEYER and MOTZ, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Webster J. Arceneaux, III, LEWIS, FRIEDBERG,
GLASSER, CASEY & ROLLINS, L.L.P., Charleston, West Virginia,
for Appellants. David Paul Cleek, OFFICE OF THE ATTORNEY
GENERAL, Charleston, West Virginia; Charlene Ann Vaughan, Dep-
uty Attorney General, WEST VIRGINIA DEPARTMENT OF
HEALTH AND HUMAN SERVICES, Charleston, West Virginia, for
Appellees. ON BRIEF: Sandra K. Henson, LEWIS, FRIEDBERG,
GLASSER, CASEY & ROLLINS, L.L.P., Charleston, West Virginia,
for Appellants. Darrell V. McGraw, Jr., Attorney General, Chad M.
Cardinal, Assistant Attorney General, Charleston, West Virginia, for
Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

                  3
OPINION

PER CURIAM:

The appellants in this case ask us to reexamine our holding in S-1
and S-2 v. State Board of Education of North Carolina, 21 F.3d 49
(4th Cir. 1994) (en banc), which rejected the catalyst theory when
determining whether to award attorneys fees under federal statutes
making fees awardable to prevailing parties. As a three-judge panel
of the court, however, we are bound by our precedent. See Joseph v.
Angelone, 184 F.3d 320, 324-25 (4th Cir. 1999). Accordingly, we
affirm the judgment of the district court that relied on S-1 and S-2 in
denying appellants' motion for attorneys fees.

Buckhannon Board and Care Home, Inc. ("Buckhannon"), which
operates residential care homes for elderly people who require some
assistance in the activities of daily living, failed an inspection by the
West Virginia Office of the State Fire Marshal because it housed resi-
dents incapable of self-preservation, in violation of West Virginia
law. See W. Va. Code § 16-5H-2 (1998) (requiring that all residents
of residential board and care homes be capable of self-preservation).
Buckhannon and other plaintiffs commenced this action for a declara-
tory judgment that the state law violated the Fair Housing Amend-
ments Act ("FHAA"), 42 U.S.C. § 3601 et seq., and the Americans
with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq.

While the action was pending, West Virginia amended state law to
delete the self-preservation requirement. None of the defendants,
however, informed the plaintiffs or the court of the pending amend-
ments. Indeed, the district court noted that the defendants did not even
inform their own attorney, who was representing them in this action.
As a result of the amendments, this action became moot, and the dis-
trict court dismissed it.

Although Buckhannon did not obtain the change in state law
through an enforceable judgment, consent decree, or settlement, it
claimed nevertheless that it was the prevailing party entitled to attor-
neys fees under the FHAA and the ADA. See 42 U.S.C. § 3613(c)(2);
42 U.S.C. § 12205. Buckhannon argued that under a catalyst theory,
it obtained the relief it sought through the defendants' voluntary con-

                   4
duct because it filed this action and brought to the state's attention the
flaws in its law. The district court observed that if the catalyst theory
were available in this circuit, the plaintiffs "might prevail." However,
because this circuit had rejected the catalyst theory in S-1 and S-2, the
district court denied the plaintiffs' motion for attorneys fees.

On this appeal, the appellants challenge "only the district court's
ruling on the disallowance of attorneys fees and costs under the `cata-
lyst theory.'" They urge us to reexamine our decision in S-1 and S-2,
which, they acknowledge, would, if applied, require rejection of their
appeal.

The Fourth Circuit has determined that panels of the court are
bound by the prior decisions of the court, en banc or in panel, and that
binding precedent can be reversed only by the court en banc. See
Joseph, 184 F.3d at 325 ("As a panel, we are not authorized to recon-
sider an en banc holding even if we happen to be so inclined, which
we are not"); Busby v. Crown Supply, Inc., 896 F.2d 833, 840-41 (4th
Cir. 1990) ("[A] panel considers itself bound by the prior decision of
another panel, absent an in banc overruling or a superseding contrary
decision of the Supreme Court").

In S-1 and S-2, we held that in order to qualify as a "prevailing
party" in litigation, the plaintiff must, through the litigation, "`obtain
an enforceable judgment . . . or comparable relief through a consent
decree or settlement.'" S-1 and S-2 v. State Board of Education of
North Carolina, 6 F.3d 160, 168 (4th Cir. 1993) (Wilkinson, J., dis-
senting) (quoting Farrar v. Hobby, 506 U.S. 103, 111 (1992)),
vacated, 21 F.3d 49 (1994) (en banc) (adopting Judge Wilkinson's
dissent as the majority opinion). Because the plaintiffs did not bring
about the change in West Virginia law through any judgment, decree,
or settlement, we conclude that the district court properly applied S-1
and S-2 to this case. Accordingly, the judgment of the district court
is

AFFIRMED.

                  5